Citation Nr: 0027879	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  95-03 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1970 to 
December 1971 and from August 1990 to November 1990.  His 
service also included several periods of active duty training 
(ACDUTRA) between December 1971 and August 1990, including a 
period of 87 days of ACDUTRA beginning in January 1986.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1994 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant appeared at a hearing held at the RO on 
December 1, 1994.  A transcript of that hearing has been 
associated with the record on appeal.

This case was before the Board previously in October 1996 
when it was remanded to obtain a more complete VA medical 
examination of the appellant and to clarify the appellant's 
periods of ACDUTRA.  The case was again before the Board in 
June 1998 when it was again remanded for clarification of the 
appellant's periods of ACDUTRA.  The requested development 
has been completed.


FINDINGS OF FACT

1.  The appellant currently has foot problems, variously 
diagnosed.

2.  No medical evidence has been presented or secured to 
render plausible an assertion that any of the currently-shown 
foot problems had their onset or were aggravated during a 
period of active duty service.

3.  The appellant's foot problems shown prior to a period of 
ACDUTRA in 1986 did not undergo an increase in severity 
during active service.

4.  There is no medical evidence showing complaints or 
treatment for foot problems during any period of inactive 
duty for training.


CONCLUSIONS OF LAW

1.  The claim to entitlement to service connection for a foot 
disorder based on incurrence during service is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  A foot disorder was not aggravated during service.  
38 U.S.C.A. §§ 101, 1153 (West 1991); 38 C.F.R. §§ 3.6, 
3.304, 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records indicate that, on examinations in 
October 1969 (a pre-induction examination), November 1971, 
July 1980, May 1984, and November 1985, the appellant's feet 
were evaluated as normal.  At all of these examinations, the 
appellant reported no history of foot trouble.  The record 
shows an extended period of ACDUTRA in 1986, along with 
periods of inactive duty for training that includes a period 
of four days in March 1985 for continuing legal education.  
There are no medical records from any period of inactive duty 
for training showing complaints or treatment for foot 
problems.

Copies of orders provided by the appellant indicate that he 
was placed on ACDUTRA for a period of 87 days commencing on 
January 31, 1986.  The first evidence in the service medical 
records of foot problems appears in February 1986, when the 
appellant complained of corns on the bottoms of both feet for 
the previous two to three years that had recently started 
hurting.  Porokeratosis and plantar warts were diagnosed.  
Corns, warts and calluses were noted several times in later 
examinations from February 1986 to April 1986, including one 
occasion on which the appellant reported that he had been 
experiencing these problems for the past two years.  Because 
of these problems, the appellant was placed on physical 
profile to limit his running or physical training.  A March 
3, 1986 physical profile prohibited only knee bends.  The 
appellant was permitted to run at his own pace and to 
participate in sports as tolerated.  A March 17, 1986 
physical profile prohibited running, bicycling, jumping, 
marching, police call, and participating in sports.  His 
walking was to be "self-paced."  At a May 1986 examination, 
the appellant was noted to have corns on the bottoms of both 
feet.  

At a January 1989 examination, the appellant was noted to 
have bunions on the tops of his toes.  On a medical history 
questionnaire with respect to "Foot trouble," the appellant 
checked "no."  The appellant elected not to have a 
separation examination in November 1990.

In December 1991, more than a year after service, the 
appellant underwent a bunionectomy, hammertoe repair of the 
5th right toe, and condylectomy of the 4th right toe.  The 
preoperative diagnosis was hallux abductus valgus.  The 
postoperative diagnosis was the same.  In April 1993, he 
underwent another bunionectomy, this time of the left foot, 
and an osteotomy of the second metatarsal, bilaterally.  The 
preoperative diagnoses were bunion deformity of the left foot 
and bilateral metatarsal deformity of the second toe.  The 
postoperative diagnoses were the same.

In a claim received by VA in October 1993, the appellant 
reported that he began having problems with his feet at Fort 
Benjamin Harrison between January 1985 and June 1985.  There 
is no record, or medical reports, showing that such problems 
were present during a period of inactive duty for training.

A VA medical examination of the appellant's feet was 
performed in February 1994.  The examiner diagnosed bilateral 
pes planus, postoperative bilateral bunionectomy, and 
bilateral callous formation in the metatarsal area.  The 
appellant reported that he started having calluses in 1985 
and that his feet began to burn while in Saudi Arabia in 
November 1990.  He stated that his feet had been painful 
since surgeries to remove bunions in 1991 and 1993.

At a December 1994 hearing at the RO, the appellant stated 
that his bilateral foot disorder was aggravated in 1986 at 
Fort Benjamin Harrison, Indiana.  The appellant attributed 
the increase in the severity of his condition to running 
approximately ten miles per day.  He stated that prior to 
that activity he had had only minor problems.  He explained 
that he had had corns since approximately 1983 but that he 
had shaved them himself.  He reported trimming his corns in 
1983 and 1984.  He said that he became concerned when the 
corns increased in size and spread to more parts of his feet.

At the December 1996 VA foot examination, the appellant 
reported that he began having trouble with his feet in 1971.  
He added that his feet had swelled in 1970.  He stated that 
treatment by paring skin from his feet began in 1975.  The 
appellant also indicated that while in Saudi Arabia, he was 
not permitted to go to sick bay.  The examiner noted warts 
and post surgical scars on the appellant's feet.  The 
examiner added that the appellant had moderate pes planus.  
The examiner diagnosed sequelae of bunionectomy bilaterally 
and bilateral plantar warts.  The examiner opined that the 
bunions noted in January 1989 on the tops of the appellant's 
toes were the same bunions involved in the post service 
surgeries.

Applicable Law and Analysis

Service Connection Based on Active Duty
from February 1970 to December 1971

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability, 
which has not been clearly shown in service, requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303(d) (1999); Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well- 
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

Generally, for a service-connection claim to be well grounded 
a claimant must submit evidence of each of the following:  
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of 
inservice incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the asserted in-
service injury or disease and the current disability.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Elkins 
v. West, 12 Vet. App. 209, 213 (1999) (en banc) (citing 
Caluza, supra, and Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well-grounded 
claim set forth in Caluza, supra), cert. denied sub nom. Epps 
v. West, 524 U.S. 940 (1998)).

Where a determinative issue in a case involves medical 
causation or etiology or a medical diagnosis, medical 
evidence to the effect that the claim is "plausible" or 
"possible" is required.  Epps, 126 F.3d at 1468.  Evidence 
submitted in support of a claim "must . . . be accepted as 
true for the purpose of determining whether the claim is well 
grounded . . . [except] when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  Generally, only evidence 
that is or may be favorable to the claim should be considered 
in deciding whether a claim is well grounded.  See Clyburn v. 
West, 12 Vet. App. 296666,302 (1999), citing Arms v. West, 12 
Vet. App. 188, 195 (1999) (noting that generally "only the 
evidence in support of the claim is to be considered" in 
determining whether a claim is well grounded), overruled on 
other grounds by Kessel v. West, 13 Vet. App. 9, 19 (1999).

It is clear from the evidence of record that the appellant 
has multiple current diagnoses of foot problems, 
specifically, bilateral plantar warts, bilateral pes planus, 
and sequelae of bilateral bunionectomies.  Accordingly, the 
Board concludes that the first Caluza requirement for a well 
grounded claim for service connection for a foot disability-
i.e., that there be a medical diagnosis of a current 
disability-has been met.  Thus, the remaining issue with 
regard to whether the claim for service connection is well 
grounded is whether there is any evidence that renders 
plausible an assertion that the current foot problems had 
their onset in active service between February 1970 and 
December 1971.

From February 1970 to December 1971, the only evidence of a 
foot disability is the history reported by the appellant at 
the December 1996 VA foot examination that his feet swelled 
in 1970 and that he began having trouble with his feet in 
1971.  For the purpose of determining whether the claim is 
well-grounded, this evidence is presumed credible because the 
appellant is competent to testify to his observation that his 
feet were swollen.  Notwithstanding this evidence, competent 
medical evidence establishing a nexus, or link, between the 
appellant's currently diagnosed foot disorders and the 
complaints noted during service is required to support a 
well-grounded claim for service connection. Whether certain 
symptoms can be said with any degree of medical certainty to 
be early manifestations of a disorder first diagnosed years 
later is a medical question requiring medical evidence for 
its resolution.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); see also Clyburn v. West, 12 Vet. App. 296 
(1999).  

The pre-induction examination in October 1969, the 
examination in November 1971, and even examinations following 
this first period of active service, in July 1980, May 1984 
and November 1985 were negative for complaints or findings of 
any foot disorder.  Moreover, there is no competent medical 
evidence linking the development of any of the appellant's 
foot disabilities to any disease or injury during his initial 
period of service.  Accordingly, because there is no 
competent evidence showing the presence of a foot disability 
during the appellant's first period of active service, the 
Board concludes that the claim for service connection for a 
foot disability on a direct basis during his first period of 
service is not well grounded.  38 U.S.C.A. § 5107(a).  

Service Connection Based on Active Duty Training during 
an 87-day period beginning in January 1986

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).  Service connection may 
also be granted for disability resulting from disease or 
injury incurred in or aggravated while performing ACDUTRA or 
injury incurred or aggravated while performing inactive duty 
for training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 
1991).  Active military, naval, or air service includes any 
period of (ACDUTRA) during which the individual concerned was 
disabled from a disease or injury incurred in the line of 
duty.  38 U.S.C.A. § 101(21), (24) (West 1991); 38 C.F.R. § 
3.6(a) (1999).  ACDUTRA includes full-time duty in the Armed 
Forces performed by Reserves for training purposes.  38 
C.F.R. § 3.6(c)(1) (1999).

It should also be noted that certain presumptions, such as 
the presumption of soundness (38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304) and the presumption of aggravation (38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306), apply only to periods of active 
military service.  Inactive duty for training and ACDUTRA are 
not active military service unless the individual was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24) (emphasis 
added).

With regard to the appellant's periods of ACDUTRA, the only 
time in which the record shows that the appellant was treated 
for foot disorders was in March and April 1986.  The evidence 
demonstrates that the appellant was on ACDUTRA during this 
period, and the presumption of soundness on entry does not 
apply.  38 U.S.C. § 101(24); 38 C.F.R. § 3.304 (1999).  
During this time, the appellant was treated for corns, 
calluses, and plantar warts.  However, the appellant reported 
at that time that his problems had persisted for two to three 
years prior to his ACDUTRA and the Board finds that the 
symptoms pre-existed this period of service.  The appellant 
claims, however, that his pre-existing corns, warts and 
calluses became more painful and more numerous during this 
period, or, in effect, increased in severity and were thus 
aggravated.  These contentions, assumed to be true for the 
purpose of establishing a well-grounded claim, along with 
evidence of treatment for foot problems during this period, 
are sufficient to well ground the claim to service connection 
based on aggravation.

The appellant reported that his feet became painful during 
this period of ACDUTRA.  The record shows that, in February 
1986 shortly after entering ACDUTRA, he complained of corns 
of from two to three years duration.  Plantar warts and 
calluses, which were painful, were noted.  He was put on 
profile in March 1986 with his walking to be "self-paced" 
and as tolerated.  Certain forms of exercise were prohibited, 
including running, jumping, bicycling, and marching.  On 
March 17, 1986, tender calluses and warts were noted and dead 
tissue was peeled/debrided.  On a May 1986 examination, corns 
on the bottoms of his feet were noted.  The record shows no 
further foot complaints until January 1989 at which time an 
examination showed bunions on the tops of his toes.  On a 
medical history questionnaire requesting information about 
"Foot trouble," the appellant checked "no."

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (1999).  While 
the appellant was placed on profile during the period of 
ACDUTRA in 1986, the evidence shows that the complaints and 
treatment during this time were not dissimilar from that 
experienced by the appellant prior to this time.  The 
appellant indicated that he had trimmed his corns in 1983 and 
1984.  Moreover, temporary or intermittent flare-ups of a 
pre-existing disease during service are not sufficient to be 
considered aggravation of the disability unless the 
underlying condition, as contrasted to symptoms, worsens.  
See Jensen v. Brown, 4 Vet. App. 304 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  Here, the appellant 
was treated while on ACDUTRA by debridement of the lesions, 
or the trimming away of dead tissue, which was quite similar 
to the appellant's self-treatment prior to ACDUTRA, which he 
described as he trimming or shaving his corns himself.  After 
the period of ACDUTRA ended, and presumably after his 
military physical activity requirements for which he was 
placed on profile ended, there is no indication of treatment 
for several years.  Thus, while problems with corns, 
calluses, and warts apparently flared up during ACDUTRA, the 
record does not show that there was any increase in severity 
of the underlying disease during this period.  In the absence 
of a showing of an increase in severity of an underlying foot 
disorder during ACDUTRA, the Board finds that the pre-
existing problems were not aggravated.

Service Connection Based on Active Duty
from August 1990 to November 1991

With regard to the appellant's second period of active 
service, from August 1990 to November 1990, the only evidence 
of a foot disability during this period is the history, as 
reported by the appellant at a February 1994 VA examination, 
that his feet began to burn while he was in Saudi Arabia in 
November 1990.  At the December 1996 VA foot examination, the 
appellant explained that he had not been permitted to seek 
treatment while in Saudi Arabia.  Accordingly, although there 
is evidence that the appellant experienced symptoms of 
burning pain in his feet while in Saudi Arabia, there is no 
competent medical evidence linking the onset of any of the 
appellant's foot disabilities to any disease or injury 
incurred in this period of service.  In addition, in the 
absence of any medical evidence at all showing foot problems 
during this period of active service, there is no evidence 
upon which to find an increase in severity of any pre-
existing foot disability during this period.

Considering the foregoing facts, it is obvious that the 
appellant has not submitted evidence sufficient to render his 
claim of service connection for a bilateral foot disability 
on the basis of incurrence during service or on the basis of 
aggravation during this period of active duty well grounded.  
Caluza, 7 Vet. App. 498.  "Competent" evidence may be lay 
evidence in circumstances in which the determinative issue 
does not require medical expertise, such as the occurrence of 
an injury or the recounting of symptoms.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Heuer v. Brown, 7 Vet. App. 379 
(1995).  However, where the determinative issue involves 
medical etiology, such as to establish a nexus between 
inservice symptoms and current disability, or medical 
diagnosis, such as for a current disability, only medical 
evidence is considered "competent."  Cohen, 10 Vet. App. at 
137; Grottveit v. Brown, 5 Vet. App. 91 (1993).  The 
appellant's contentions and statements on appeal have been 
considered carefully; however, this evidence alone cannot 
meet the burden imposed by 38 U.S.C.A. § 5107(a) with respect 
to the existence of a disability during service.  Espiritu, 2 
Vet. App. 492.  On the basis of the above findings, the Board 
can identify no basis in the record that would make the 
appellant's claim plausible or possible.  38 U.S.C.A. 
§ 5107(a) (West 1991); see Grottveit, 5 Vet. App. at 92; 
Tirpak, 2 Vet. App. at 610-11; Murphy, 1 Vet. App. at 81.

Where the veteran has not met this burden, VA has no further 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with additional 
medical examinations.  38 U.S.C.A. § 5107(a) (West 1991); 
Rabideau, 2 Vet. App. at 144 (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his or her application if on notice that relevant evidence 
exists or may be obtainable.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim (see Robinette v. 
Brown, 8 Vet. App. 69 (1995)), which depends further upon the 
Department having notice that relevant evidence may exist or 
could be obtained (see Franzen v. Brown, 9 Vet. App. 235 
(1996)).  See also Epps v. Brown, 9 Vet. App. 341 (1996) 
(sec. 5103(a) duty attaches only where there is an incomplete 
application which references other known and existing 
evidence that pertains to the claim under consideration); 
Wood v. Derwinski, 1 Vet. App. 190 (1991)  (VA's "duty" is 
just what it states, a duty to assist, not a duty to prove a 
claim).  The Board remanded the appellant's claim in October 
1996 for an additional VA examination and to clarify the 
appellant's periods of ACDUTRA.  The requested VA examination 
was conducted in December 1996.  The case was remanded again 
in June 1998 to clarify the appellant's periods of ACDUTRA.  
Although the RO was unsuccessful in contacting all of the 
sources of service personnel records indicated by the Board 
in the June 1998 Remand, the purpose of the development of 
these records was to determine whether the appellant was on 
ACDUTRA when his feet were treated in March and April 1986.  
This line of development was fulfilled when the appellant 
provided a copy of orders to ACDUTRA in January 1986 for a 
period of 87 days, thus demonstrating sufficiently that he 
was on ACDUTRA during the period in question.  The 
instructions contained in the October 1996 and June 1998 
Remands from the Board have been substantially complied with.  
See Stegall v. West, 11 Vet. App. 268 (1998); see also 
Roberts v. West, 13 Vet. App. 185, 189 (1999) (The Court held 
that Stegall, 11 Vet. App. 268, 271 (1999), was not 
enforceable in the absence of a well-grounded claim.).

Accordingly, the Board must deny the appellant's claim for 
service connection for a bilateral foot disability.








	(CONTINUED ON NEXT PAGE)


ORDER

Because it is not well grounded, entitlement to service 
connection for foot problems, variously diagnosed, on a 
direct basis and on the basis of aggravation during a period 
of active duty is denied.

Entitlement to service connection for a foot disability, 
variously diagnosed, based on aggravation during a period of 
active duty training is denied.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals

 


